Citation Nr: 0730320	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased disability evaluation for 
anxiety reaction, to include an emotionally unstable 
personality, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for hepatitis C and 
continued the 10 percent disability evaluation for his 
service-connected anxiety reaction.


FINDINGS OF FACT

1.  The veteran was diagnosed with hepatitis C in 2000.

2.  The veteran's hepatitis C is the result of intravenous 
drug use.

3.  The veteran does not currently exhibit or report any 
symptoms of anxiety neurosis; the veteran's 10 percent 
disability rating has been in place for more than 20 years 
and is protected.


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002 & West Supp. 2007); 38 
C.F.R. §§ 3.301, 3.303, 3.951 (2007).

2.  The criteria for an increased disability evaluation for 
anxiety reaction, with emotionally unstable personality, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in October 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The October 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
hepatitis C, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  Similarly, since the RO 
continued the 10 percent disability rating at issue here for 
the veteran's service-connected anxiety reaction, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

With regard to the veteran's claim of entitlement to service 
connection for hepatitis C, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.
Regarding the veteran's claim for an increased disability 
evaluation for anxiety reaction, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
January 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's anxiety reaction since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examination 
in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA letter 
211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) 
(2007).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  See 38 C.F.R. § 3.301(d) 
(2007) (regarding service connection where disability is a 
result of abuse of drugs.).  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  See 38 C.F.R. § 
3.301(c)(3) (2007).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) 
(2007); see also 38 U.S.C.A. § 105 (West 2002 & West Supp. 
2007); 38 C.F.R. § 3.1(m) (2007).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The veteran maintains that his currently diagnosed hepatitis 
C is not the result of intravenous drug use or tattoos, but 
rather due to either the use of "air guns" in the United 
States Marine Corps immunization procedure, or due to the 
alleged "blood disorder" he suffered during his time in 
service.

VA Medical Center (VAMC) treatment records associated with 
the veteran's claims folder diagnosed the veteran with 
hepatitis C beginning in 2000.  See VAMC treatment notes, 
2000 through 2005.  The Board is satisfied with the proof of 
current disability.

With respect to the veteran's time in service, there is no 
indication that he was treated for symptoms associated with 
hepatitis C or diagnosed with hepatitis C.  The veteran 
alleges that he was treated for a "blood disorder" during 
his time in service, which he claims was his initial exposure 
to hepatitis C.  The Board notes that there are no service 
medical records in the claims folder to support this 
contention.  The veteran's entrance examination, however, 
noted that the veteran had a tattoo.  See Standard Form (SF) 
88, May 25, 1967.  Prior to the veteran's discharge for a 
psychological disorder, he was hospitalized in December 1967.  
During the course of his treatment, the veteran stated he had 
experimented with various illegal drugs.  Upon discharge, the 
veteran was noted to have an emotionally unstable 
personality, but was not diagnosed with any other 
disabilities.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest hepatitis complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing hepatitis complaints, symptoms, or 
findings for approximately 30 years between the period of 
active duty and the medical reports dated in 2000 is itself 
evidence which tends to show that hepatitis C did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The veteran has consistently stated that he was an 
intravenous drug user, in addition to the fact that he could 
have become infected with hepatitis C due to inoculation 
during military service by air injection gun.  He has 
reported, consistent with the known documentary evidence 
regarding these guns that he stood up for mass military 
inoculations where these guns were used on multiple 
individuals.  Despite the veteran's statements, multiple 
medical treatment records, including his service medical 
records, note his own reports of being an intravenous drug 
user.  There is no reason to question the veteran's reporting 
of this fact to his physicians during the course of 
treatment.  See service medical records, December 7, 1967.

The only evidence the veteran has submitted in support of his 
claim consists of personal statements from the veteran and 
his family members.  The Board acknowledges that the veteran 
and his family are competent to give evidence about what they 
experienced; for example, the veteran is competent to discuss 
in-service immunization procedures.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  They are not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because they do not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The Board empathizes with the veteran's sincere belief that 
his current hepatitis C is the product of a disease or injury 
in service.  Unfortunately, the evidence of record simply 
does not support this contention.  There is no evidence that 
the veteran contracted hepatitis C during service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
hepatitis C is related to service.  There is not an 
approximate balance of evidence.  



II.  Increased Disability Evaluation

In essence, the veteran contends that his currently assigned 
10 percent disability evaluation for anxiety reaction does 
not adequately reflect the current level of his disability.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2007).  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

The veteran's service-connected anxiety reaction is evaluated 
under Diagnostic Code (DC) 9400.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.
Under Diagnostic Code 9400 for generalized anxiety disorder:

A 10 percent evaluation is assigned for 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled 
by continuous medication.  See 38 C.F.R. § 
4.130, Diagnostic Codes 9400 (2007).

A 30 percent rating is assigned for 
occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned for 
occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective work 
and social relationships.  Id.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in 


the diagnostic code.  Instead, the VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including (if applicable) 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

Here, the records show that the veteran was assigned a GAF 
score of 45 on the January 2005 VA examination report.  
According to DSM-IV, A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  The examiner 
noted that the veteran was assigned a GAF score of 45 due to 
reports of suicidal and homicidal ideation, obsessional 
activities, having no friends and avoiding contact with 
others.  The assignment of a GAF score that indicates serious 
distress, combined with other symptoms and deteriorating 
relations at work, indicates a more severe disability 
picture.  This in conjunction with the evidence of record 
does not support a finding that the veteran is entitled to an 
increased disability rating.

The Board finds that the veteran's overall disability picture 
is most consistent with a 10 percent evaluation.  See 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2007).  The evidence 
shows that the veteran has a current personality disorder, 
however, this is not associated with military service, nor is 
compensation payable for a personality 


disorder.  As discussed in the January 2005 VA examination, 
the veteran was not diagnosed with a current psychiatric 
disability associated with military service, and therefore an 
increased disability rating is not warranted.  Due to the 
fact that anxiety reaction has been continually rated at 10 
percent for greater than 20 years, this evaluation is 
protected under the law, 38 C.F.R. § 3.951 (2007), and 
therefore the assigned 10 percent evaluation will continue.

The January 2005 VA examination report found that the veteran 
did exhibit some depression but had no impairment of thought 
or communication, did not suffer from hallucinations or 
delusion, was oriented to time, place and person, had no 
memory loss, had normal speech, no panic attacks, no impaired 
impulse control and a girlfriend for more than 20 years.  The 
examiner did not diagnose the veteran with any disability on 
Axis I, diagnosed paranoid personality disorder and 
antisocial personality disorder on Axis II.  While the Board 
notes that the veteran does suffer from depression, 
occasional suicidal ideation, thoughts of others harming him 
and some sleep impairment, these conditions are not 
associated with military service.  

The additional VAMC treatment records associated with the 
veteran's claims folder dated in 2004 and 2005 only address 
the veteran's continued problems with smoking.  None of the 
evidence of record establishes that the veteran is being 
treated for anxiety reaction or that he meets the diagnostic 
criteria for such a psychiatric diagnosis.

The only remaining evidence of record is the veteran's own 
lay statements that his anxiety reaction has increased in 
severity.  As noted above, though the veteran is competent to 
report what he experiences, he is not able to make a medical 
diagnosis.  See Espiritu, supra.

In sum, the Board concludes that the veteran's service-
connected anxiety reaction, to include an emotionally 
unstable personality, does not warrant a rating in excess of 
10 percent.  See 38 U.S.C.A. § 5107(b) (West 2002 & West 
Supp. 2007); Gilbert, supra.




ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an increased disability evaluation for anxiety 
reaction, to include an emotionally unstable personality, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


